UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6522


TERRON GERHARD DIZZLEY,

                    Plaintiff - Appellant,

             v.

SCOTT HIXSON, Former Solicitor of Georgetown, SC, In individual and official
capacities; ERIN BAILEY, Former Solicitor of Georgetown, SC, In individual and official
capacities; GEORGETOWN COUNTY SOLICITORS OFFICE, In individual and official
capacities; KRISTI F. CURTIS, Circuit Judge, In individual and official capacities;
WILLIAM H. SEALS, Circuit Judge for South Carolina, In individual and official
capacities; SOUTH CAROLINA COURT OF APPEALS, In individual and official
capacities; JOHNNY JAMES, Attorney General of South Carolina, In individual and
official capacities; SOLICITORS OFFICE OF GEORGETOWN COUNTY, In individual
and official capacities; RONALD HAZZARD, Public Defender, In individual and official
capacities; GREGORY HEMBREE, Solicitor of Georgetown County, In individual and
official capacities; ALMA Y. WHITE, Clerk of Court, In individual and official capacities;
LEAH B. MOODY, Lawyer, In individual and official capacities; ELEANOR DUFFY
CLEARY, Lawyer, Magistrate Judge, In individual and official capacities; DUSTIN
MORRIS, Investigator, In individual and official capacities; MICHAEL THACKER,
Investigator, In individual and official capacities; STEPHON BROWN, Investigator, In
individual and official capacities; LANE CRIBB, Sheriff of Georgetown County, In
individual and official capacities; WARDEN STEPHON, Warden of Broad River
Corrections, In individual and official capacities; MR. LEROY CARTLEDGE, South
Carolina Department of Corrections, In individual and official capacities; WARDEN
RAVANELL, Warden of Liebra Corrections, In individual and official capacities; WARD
WILLIAMS, Warden of McCormick Corrections, In individual and official capacities;
ROBIN L. BLUME, Clerk of Court of Greenville District Court, In individual and official
capacities,

                           Defendants - Appellees.
Appeal from the United States District Court for the District of South Carolina, at
Charleston. Sherri A. Lydon, District Judge. (2:20-cv-02613-SAL)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terron Gerhard Dizzley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Terron Gerhard Dizzley appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Dizzley’s 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court and deny Dizzley’s motion to raise an

issue for the first time on appeal. Dizzley v. Hixson, No. 2:20-cv-02613-SAL (D.S.C.

Mar. 24, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3